



 
Exhibit 10.45
 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into as of the
19h day of October, 2010, by and between Tier Technologies, Inc., a
Delaware corporation (together with its successors and assigns, the “Company”),
and Atul Garg (the “Executive”).
 
W I T N E S S E T H
 
WHEREAS, the Company desires to employ the Executive as its Senior Vice
President, Product Management, and to enter into an employment agreement
embodying the terms of such employment; and
 
WHEREAS, the Executive desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive,
intending to be legally bound, agree as follows:
 
1.   
Definitions.

 
(a)  “Base Salary” shall mean the Executive’s base salary as determined in
accordance with Section 4 below, including any applicable increases.
 
(b)  “Board” shall mean the Board of Directors of the Company.
 
(c)  “Cause” shall mean a finding by the Company of:
 
(i)   
a conviction of the Executive of, or a plea of guilty or nolo contendere by the
Executive to, any felony;

 
(ii)   
an intentional violation by the Executive of federal or state securities laws;

 
(iii)   
willful misconduct or gross negligence by the Executive that has or is
reasonably likely to have a material adverse effect on the Company;

 
(iv)   
a failure of the Executive to perform in any material respect his
reasonably assigned duties for the Company that has or is reasonably likely to
have a material adverse effect on the Company;

 
(v)   
a material violation by the Executive of any material provision of the Company’s
Business Code of Conduct (or successor policies on similar topics) or any other
applicable policies in place;

 
 
1

--------------------------------------------------------------------------------

 
(vi)   
a violation by the Executive of any provision of  the Proprietary and
Confidential Information, Developments, Noncompetition and Nonsolicitation
Agreement (“NDA”) attached hereto as Exhibit A; or

 
(vii)   
fraud, embezzlement, theft or dishonesty by the Executive against the Company,

 
provided that no finding of Cause shall be made pursuant to subsections (ii),
(iii), (iv), (v), (vi) or (vii) hereof unless the Company has provided the
Executive with written notice in accordance with Section 22 below stating with
specificity the facts and circumstances underlying the allegations of Cause and
the Executive has failed to cure such violation, if curable, within thirty (30)
calendar days of receipt thereof.  The Board shall determine whether a violation
is curable and/or cured in its reasonable discretion.
 
(d)  “Change in Control” shall occur upon:
 
(i)   
any person, entity or affiliated group becoming the beneficial owner or owners
of more than fifty percent (50%) of the outstanding equity securities of the
Company, or otherwise becoming entitled to vote shares representing more than
fifty percent (50%) of the undiluted total voting power of the Company’s
then-outstanding securities eligible to vote to elect members of the Board (the
“Voting Securities”);

 
(ii)   
a consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction or series of related
transactions would not be the holders immediately after such transaction or
series of related transactions of more than fifty percent (50%) of the Voting
Securities of the entity surviving such transaction or series of related
transactions;

 
(iii)   
the sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;

 
(iv)   
the dissolution or liquidation of the Company; or

 
(v)   
the date on which (i) the Company consummates a “going private” transaction
pursuant to Section 13 and Rule 13e-3 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or (ii) no longer has a class of equity security
registered under the Exchange Act.

 
(e)   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
 
(f)   “Compensation Committee” shall mean the Compensation Committee of the
Board or another committee of the Board that performs the functions typically
associated with a compensation committee.
 
 
 
2

--------------------------------------------------------------------------------

 
(g)  “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by reason of his death, the date of his death, or (ii) if the
Executive’s employment is terminated pursuant to any other section, the
prospective date specified in the written notice provided in accordance with
Section 22 below.
 
(h)  “Disability” shall mean, for purposes of this Agreement, the Executive’s
inability to substantially perform his duties and responsibilities as determined
by a qualified physician under this Agreement for a period of six (6)
consecutive months due to a physical or mental disability, as the term “physical
or mental disability” is defined in the Company’s long-term disability insurance
plan then in effect (or would be so found if the Executive applied for coverage
or benefits under such plan).
 
(i)  “Effective Date” shall mean November 1, 2010.
 
(j)  “Good Reason” shall mean, without the Executive’s prior written consent,
the occurrence of any of the following events or actions, provided that no
finding of Good Reason shall be made pursuant to subsections (ii) or (iv) hereof
unless the Executive has provided the Company with written notice in accordance
with Section 22 below within ninety (90) days after the occurrence of such event
or action stating with specificity the facts and circumstances underlying the
allegations of Good Reason and the Company has failed to cure such violation
within thirty (30) calendar days of receipt thereof:
 
(i)   
any reduction in the Executive’s Base Salary or a reduction in the minimum bonus
opportunity below fifty percent (50%) of Base Salary;

 
(ii)   
any material reduction in the Executive’s position and reporting status (defined
as reporting directly to the Chief Executive Officer of the Company or
equivalent position), or any  material diminution in the nature and scope of the
Executive’s duties, responsibilities, powers or authorities consistent with
those immediately following commencement of employment by the Executive with the
Company or the assignment of duties and responsibilities materially inconsistent
with Executive’s position of Senior Vice President, Product Management; or

 
(iii)   
a material breach by the Company of any material provision of this Agreement.

 
(k)   “Term of Employment” shall mean the period specified in Section 2 below,
as such period may be extended.
 
2.   
Term of Employment.

 
The Company seeks to employ the Executive, and the Executive hereby accepts such
employment, for the period commencing on the Effective Date and ending on the
first anniversary of the Effective Date (“Date of Termination”), subject to
earlier termina­tion of the Term of Employment in accordance with the terms of
this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
3.   
Position, Duties and Responsibilities.

 
As of the Effective Date, the Executive shall be employed as the Senior Vice
President, Product Management of the Company or in such other reasonably
comparable position as the Chief Executive Officer of the Company (the “Chief
Executive Officer”) may determine from time to time.  In this capacity, the
Executive shall be assigned such duties and responsibilities inherent in such
position and such other duties and responsibilities as the Chief Executive
Officer shall from time to time reasonably assign to him.  The Executive shall
serve the Company faithfully, conscientiously, and to the best of the
Executive’s ability and shall promote the interests and reputation of the
Company.  The Executive shall devote all of the Executive’s time, attention,
knowledge, energy and skills during normal working hours, and at such other
times as the Executive’s duties may reasonably require, to the duties of the
Executive’s employment; provided, however, that the Executive may (a) serve on
civic or charitable boards or committees; or (b) with the approval of the Chief
Executive Officer or the Board, serve on corporate boards or committees.  The
Executive shall report to the Chief Executive Officer in carrying out his duties
and responsibilities under this Agreement.  The Executive agrees to abide by the
rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein that may be adopted from time to time.
 
4.   
Base Salary.

 
As of the Effective Date, the Executive shall be paid an annualized Base Salary
of Two Hundred Twenty Five Thousand dollars ($225,000) for the one-year period
commencing on the Effective Date, payable in accordance with the regular payroll
practices of the Company.  Any increase to the Base Salary is to be determined
by the Compensation Committee, in consultation with the Chief Executive Officer,
subject to the Company’s standard performance and compensation review process
and schedule.
 
5.  Relocation Allowance.
 
  The Company will reimburse the Executive for reasonable relocation expenses,
in an amount not to exceed $50,000, incurred by the Executive in moving his
immediate family from the Oak Brook, Illinois, area to the Reston area.  For the
avoidance of doubt, this allowance may be used to defray any costs reasonably
related to the relocation, including house hunting trips, moving expenses, real
estate commissions related to the sale of his current residence and costs
associated with closing on a new residence.  In addition, during and up to the
first 12 months of the Employment Period, the Company will pay or reimburse the
Executive for reasonable and documented expenses for housing, meals and
transportation while working at the Company’s corporate headquarters during the
time that the Executive’s residence is maintained outside of 50 miles of the
Company’s corporate headquarters.  Any payments of expenses provided in this
Section 5(c) will be paid in accordance with Section 9, provided that any
taxable reimbursements for expenses incurred in 2010 or 2011 will be paid to the
Executive on the later of the first business day in 2011 or 30 days after the
submission of appropriate documentation (but not later than September 1, 2011).
 
 
4

--------------------------------------------------------------------------------

 
6.  
Incentive Compensation Arrangements.

 
During the Term of Employment, the Executive shall be entitled to participate in
any Company incentive compensation plans, programs and/or arrangements
applicable to senior-level executives as establihed and modified from time to
time by the Compensation Committee, in consultation with the Chief Executive
Officer, pro-rated in the year of hire, as and from the Effective Date to
September 30, 2011. (For the avoidance of doubt, the Company may choose not to
pay if applicable performance goals are not met.)
 
In no event shall the annual incentive opportunity effective for the Executive
be less than fifty percent (50%) of the Executive’s Base Salary to a maximum
annual incentive opportunity of seventy-five percent (75%) of the Executive’s
Base Salary, assuming satisfaction of applicable performance goals. The Company
commits to paying the Executive a signing-on bonus of Fifty Thousand dollars
($50,000) gross (“Signing on Payment”) within thirty (30) calendar days of the
Effective Date, to be paid in accordance with standard payroll practices,
subject to standard withholdings and deductions. Signing on Payment is
contingent upon the Executive completing twelve (12) consecutive months of
service from the Effective Date, with a pro-rated repayment due the Company for
termination for cause or voluntary resignation within that period, to
specifically allow for the withholding of any amount due the Company from the
Executive’s final pay.
 
7.  
Equity Compensation Programs.

 
During the Term of Employment, the Executive shall be entitled to participate in
any equity-based plans, programs or arrangements applicable to senior-level
executives as established and modified from time to time by the Chief Executive
Officer or the Board in their sole discretion, to the extent that the Executive
is eligible under (and subject to the provisions of) the plan documents
governing those programs.
 
Subject to approval by the Compensation Committee, the Executive will be granted
stock options for two hundred thousand (200,000) shares, subject to the
provisions of Tier’s Incentive Stock Option Plan.  Options are typically issued
during the first week of the calendar quarter following the date of hire and are
priced according to the market price at close of business on the last business
day prior to the date of the grant.  Options vest over four years with 25% of
the total grant vesting after completion of each 12-month period from the
original date of issuance. The option grant agreement and related documentation
will be sent to the Executive within 30 days following the grant date.


8.  
Employee Benefit Programs.

 
During the Term of Employment, the Executive shall be entitled to participate in
all employee welfare and pension benefit plans, programs and/or arrangements
applicable to senior-level executives, to the extent that the Executive is
eligible under (and subject to the provisions of) the plan documents governing
those programs.
 
 
5

--------------------------------------------------------------------------------

 
9.  
Reimbursement of Business & Relocation Expenses.

 
The Company shall reimburse the Executive for all reasonable travel,
entertainment and other expenses incurred or paid by the Executive in connection
with, or related to, the performance of his duties, responsibilities or services
under this Agreement, upon presentation by the Executive of documentation,
expense statements, vouchers and/or such other supporting information as the
Company may request; provided, however, that the amount available for such
travel, entertainment and other expenses may be fixed in advance by the Chief
Executive Officer or the Board.  Payments with respect to reimbursements of
expenses will be made in the ordinary course in accordance with the Company's
procedures.
 
10.  
Perquisites.

 
        During the Term of Employment, the Executive shall be entitled to
participate in the Company’s executive fringe benefit programs (if any)
applicable to the Company’s senior-level executives in accordance with the terms
and conditions of such programs as in effect from time to time, to the extent
that the Executive is eligible under (and subject to the provisions of) the plan
documents governing those programs.

 
11.  
Paid Time Off.

 
The Executive shall be entitled to twenty four (24) days of paid time off per
calendar year, prorated during the calendar year in which the Executive is
initially hired and the calendar year in which the Executive’s employment
terminates, to be taken at such times as may be approved by the Chief Executive
Officer. Carry forward on unused paid time off shall be subject to the Company’s
standard paid time off policy, which allows for a maximum carry forward of one
hundred and twenty five (125%) of Executive’s maximum paid time off accrual.
 
12.  
Termination of Employment.

 
(a)  Termination of Employment by the Company for Disability or Termination of
Employment by Death.  Upon a termination of the Executive’s employment by the
Company for Disability or a termination of the Executive’s employment by reason
of the Executive’s death, the Executive or his estate and/or beneficiaries, as
the case may be, shall be entitled to the following amounts, payable on the
business day coinciding with or next following the thirtieth (30th) calendar day
following such termination, subject to the provisions of Section 23 below and
excluding the payments under clause (iv) below (which will be paid as premiums
are due):
 
(i)  
Base Salary earned but not paid prior to the Date of Termination and any accrued
prior year bonus not paid prior to such date;

 
(ii)  
any amounts earned, accrued or owing to the Executive but not yet paid under
Sections 8, 9, 10, or 11 above prior to the Date of Termination;

 
  (iii)  one-half (1/2) times the Base Salary in effect on the Date of
Termination;
 
(iv)  
payment by the Company of the premiums for the Executive and any covered
beneficiary of the Executive’s coverage under COBRA health

 
 
6

--------------------------------------------------------------------------------

 
                                    continuation benefits over the six (6) month
period immediately following the date
                                    of death or Disability, assuming such
individual elects and remains eligible for
                                    such coverage; and
 
(v)  
such other or additional benefits, if any, as may be provided under applicable
plans, programs and/or arrangements of the Company.

 
The Company must provide written notice to the Executive in accordance with
Section 22 below upon a termination of the Executive’s employment for
Disability.
 
(b)  Termination of Employment by the Company for Cause or by the
Executive.  Upon a termination of the Executive’s employment by the Company for
Cause or a termination of the Executive’s employment by the Executive (except as
provided in Section 12(e)), the Executive shall be entitled to the following:
 
(i)   
Base Salary earned but not paid prior to the Date of Termination and any accrued
prior year bonus not paid prior to such date;

 
(ii)   
any amounts earned, accrued or owing to the Executive but not yet paid under
Sections 8, 9, 10, or 11 above prior to the Date of Termination; and

 
(iii)   
such other or additional benefits, if any, as may be provided under applicable
plans, programs and/or arrangements of the Company.

 
The Executive must provide written notice to the Company in accordance with
Section 22 below at least fourteen (14) calendar days prior to the actual Date
of Termination upon a termination of the Executive’s employment by the
Executive.  A termination by the Company for Cause must be made as set forth
herein.
 
(c)  Termination of Employment by the Company Without Cause or by the Executive
With Good Reason.  Upon a termination of the Executive’s employment by the
Company without Cause or by the Executive with Good Reason, other than under the
circumstances described in Section 12(d), the Executive shall be entitled to the
following amounts, payable on the business day coinciding with or next following
the thirtieth (30th) calendar day following such termination, subject to the
provisions of Section 24 below and excluding the payments under clause (v) below
(which will be paid as premiums are due):
 
(i)   
Base Salary earned but not paid prior to the Date of Termination and any accrued
prior year bonus not paid prior to such date;

 
(ii)   
any amounts earned, accrued or owing to the Executive but not yet paid under
Sections 8, 9, 10, or 11 above prior to the Date of Termination;

 
(iii)   
such other or additional benefits, if any, as may be provided under applicable
plans, programs and/or arrangements of the Company;

 
(iv)   
one half (1/2) times the Base Salary in effect on the Date of Termination; and

 
 
 
7

--------------------------------------------------------------------------------

 
 
(v)  
payment by the Company of the premiums for the Executive’s and any covered
beneficiary’s coverage under COBRA health continuation benefits over the six
(6) months period immediately following the Date of Termination, assuming such
individuals elect and remain eligible for such coverage;

 
provided that the Executive must execute and not revoke a severance agreement
and release of claims drafted by and reasonably satisfactory to the Company (the
“Severance Agreement”) to be eligible for the payments in Sections 12(c)(iv) and
(v) herein, which will contain a full release of the Company (other than for
exceptions specified therein).  The Company must provide written notice to the
Executive in accordance with Section 22 below upon a termination of the
Executive’s employment without Cause.
 
(d)  Termination of Employment by the Company after a Change in Control.  Upon a
termination of the Executive’s employment by the Company without Cause within
one (1) year after a Change in Control, the Executive shall be entitled to the
following amounts, payable on the business day coinciding with or next following
the thirtieth (30th) calendar day following such termination, subject to the
provisions of Section 24 below, and excluding the payments under clause (vii)
below (which will be paid as premiums are due):
 
(i)   
Base Salary earned but not paid prior to the Date of Termination and any accrued
prior year bonus not paid prior to such date;

 
(ii)   
any amounts earned, accrued or owing to the Executive but not yet paid under
Sections 8, 9, 10, or 11 above prior to the Date of Termination;

 
(iii)   
such other or additional benefits, if any, as may be provided under applicable
plans, programs and/or arrangements of the Company;

 
(iv)   
one (1) times the sum of the Base Salary in effect on the Date of Termination;

 
(v)   
immediate vesting of options that would have vested within twelve (12) months
following the effective date of termination of Executive’s employment; and

 
(vi)   
payment by the Company of the premiums for the Executive’s and any covered
beneficiary’s coverage under COBRA health continuation benefits over the twelve
(12) month period immediately following the Date of Termination, assuming such
individuals elect and remain eligible for such coverage;

 
provided that the Executive must execute and not revoke the Severance Agreement
(with the conditions contained in the proviso to Section 12(c)) to be eligible
for the payments in Sections 12(d)(iv) through (vii) herein.  The Company must
provide written notice to the Executive in accordance with Section 22 below upon
a termination of the Executive’s employment without Cause.
 
 
8

--------------------------------------------------------------------------------

 
 
         (e)  Resignation for Good Reason by the Executive due to a Change in
Control.  The Executive may terminate his employment for Good Reason in a manner
consistent with the definition of Good Reason within one (1) year after a Change
in Control, in which event the Executive shall be entitled to the payments in
and subject to the conditions of Section 12(d) and the provisions of Section
24.  The Executive must provide written notice to the Company of a proposed
resignation for Good Reason in accordance with Section 22 below and must
actually resign under this provision no later than the six month anniversary of
the date he or she specifies as that of the adverse event or action.
 
13.  
Proprietary and Confidential Information Agreement.

 
The Executive shall execute, simultaneously with the execution of this Agreement
or otherwise upon the Company’s request, the NDA (Exhibit B).
 
14.  
Assignability; Binding Nature.

 
This Agreement shall be binding upon and inure to the benefit of both parties
and their respective successors and assigns, including any corporation or entity
with which or into which the Company may be merged or that may succeed to its
assets or business; provided, however, that the obligations of the Executive are
personal and shall not be assigned by him or her.
 
15.  
Representation.

 
The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement.  The Executive states and represents that he has had
an opportunity to fully discuss and review the terms of this Agreement with an
attorney.  The Executive further states and represents that he has carefully
read this Agreement, understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs his name of his own
free act.
 
In addition, the Company agrees that, if a dispute arises that concerns this
Agreement, the Proprietary and Confidential Information Agreement, or the
Severance Agreement and the Executive is the prevailing party in the dispute, he
shall be entitled to recover all of his reasonable attorney’s fees and expenses
incurred in connection with the dispute. For this purpose, the Executive will be
the “prevailing party” if he is successful on any significant substantive issue
in the action and achieves either a judgment in his favor or some other
affirmative recovery.
 
16.  
Entire Agreement.

 
This Agreement contains the entire understanding and agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, with respect thereto, including, without limitation.
 
17.  
Amendment or Waiver.

 
 
9

--------------------------------------------------------------------------------

 
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the
Company.  No waiver by either party of any breach by the other party of any
condition or provision contained in this Agreement to be performed by such other
party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time.  Any waiver must be in writing and
signed by the Executive or an authorized officer of the Company, as the case may
be.
 
 
18.  
Withholding.

 
The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.
 
19.  
Severability.

 
In the event that any provision of this Agreement shall be determined by a court
of competent jurisdiction to be invalid or unenforceable for any reason, in
whole or in part, the remaining parts, terms or provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.
 
20.  
Survivorship.

 
The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to preserve
such rights and obligations.
 
21.  
Governing Law; Jurisdiction; Dispute Resolution.

 
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia (without reference to the conflict of laws
provisions thereof).  In case of any controversy or claim arising out of or
related to this Agreement or relating to the Executive’s employment (including
but not limited to claims relating to employment discrimination), except as
expressly excluded herein, each party to this Agreement agrees to give the other
party notice of non-compliance with this Agreement and ten (10) days to
cure.  Should resolution of any controversy or claim not be reached following
provision of notice and a reasonable opportunity to cure, then the dispute shall
be settled by arbitration, under the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes (the “National Rules”).  A
single arbitrator shall be selected in accordance with the National Rules, and
the costs of such arbitration shall be shared equally between the parties,
except to the extent expressly set forth in Section 14 above.  Any claim or
controversy not submitted to arbitration in accordance with this Section 20
(other than as provided under the NDA) shall be waived, and thereafter no
arbitrator, arbitration panel, tribunal, or court shall have the power to rule
or make any award on any such claim or controversy.  In determining a claim or
controversy under this Agreement and in making an award, the arbitrator must
consider the terms and provisions of this Agreement, as well as all applicable
federal, state, or local laws.  The award rendered in any arbitration proceeding
held under this Section 20 shall be final and binding and judgment upon the
award may be entered in any court having jurisdiction thereof.   Claims for
 
 
10

--------------------------------------------------------------------------------

 
workers’ compensation or unemployment compensation benefits are not covered by
this Section 20.  Without limiting the provisions of this Section 20, the
Company and the Executive agree that the decision as to whether a party is the
prevailing party in an arbitration, or a legal proceeding that is commenced in
connection therewith will be made in the sole discretion of the arbitrator or,
if applicable, the court and the arbitrator or court may award reasonable
attorneys’ fees, costs and expenses, except to the extent expressly to the
contrary in Section 14 above.  The Company and the Executive each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.
 
22.  
Notices.

 
All notices shall be in writing, shall be sent to the following addresses listed
below using a reputable overnight express delivery service and shall be deemed
to be received one (1) calendar day after mailing.
 
           
 

 If to the Company:    11130 Sunrise Valley Drive      3rd Floor      Reston,
Virginia 20191      Attention: Director, Human Resources            with a copy
to: The Chief Executive Office        If to the Executive:    At his current or
last known residential address

 
 
Any notice of termination must include a Date of Termination in accordance with
the relevant provisions of this Agreement.
 
23.  
Headings.

 
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
 
24.  
Compliance with Code Section 409A.

 
To the extent any payment, compensation or other benefit provided to the
Executive in connection with his employment termination is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the Executive is a specified employee as defined in Section
409A(a)(2)(B)(i) as determined by Tier in accordance with its procedures, by
which determination the Executive agrees that he is bound, such payment,
compensation or other benefit shall not be paid before the day that is six (6)
months plus one (1) day after the Executive’s separation from service as
determined under Section 409A (the “New Payment Date’’).  The aggregate of any
payments that otherwise would have been paid to the Executive during the period
between the separation from service and the New Payment Date shall be paid to
the Executive in a lump sum on such New Payment Date.  
 
 
11

--------------------------------------------------------------------------------

 
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.  In any
event, the Company makes no representations or warranty and shall have no
liability to the Executive or any other person, other than with respect to
payments made by Tier in violation of the provisions of this Agreement, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.
 
 
25.  
Counterparts.

 
       This Agreement may be executed in two or more counterparts, and such
counterparts shall constitute one and the same instrument.  Signatures delivered
by facsimile shall be deemed effective for all purposes to the extent permitted
under applicable law.
 
Signatures on Page Following
 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
 

   TIER TECHNOLOGIES, INC.                      By:  /s/ Alex P. Hart           
   Name: Alex P. Hart      Title: Chief Executive Officer                THE
EXECUTIVE          /s/ Atul Garg                   Atul Garg      

 




 
13

--------------------------------------------------------------------------------

 

